Citation Nr: 1450722	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-48 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied service connection for posttraumatic stress disorder (PTSD).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board observes that the record shows that the Veteran has been variously diagnosed with a mental health disorder; therefore the issue has been recharacterized on the title page to reflect as such.  

In his December 2010 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled October 2011 hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has remanded the issue on appeal for additional development in November 2013 and April 2014.  As the actions specified in the remands have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.



FINDING OF FACT

The probative evidence does not demonstrate that the Veteran has an acquired psychiatric disorder, to include PTSD, which is related to his active duty service.  


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, to include PTSD, which was incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied.  The July 2009 letter informed the Veteran, prior to the rating decision, of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The correspondence also informed him of how disability ratings and effective dates are assigned, if service connection was to be granted.  See Dingess v. Nicholson, supra.

The Board also finds that the Veteran was also informed of the type of additional evidence that could be used for his PTSD claim to corroborate his alleged in-service personal assault stressor.  The Veteran was also provided with a questionnaire (VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD secondary to Personal Trauma).  As discussed in detail below, the Veteran did not respond with any additional information to support his claim.  

The Board concludes that the duty to assist has been satisfied.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, military personnel records, post-service VA treatment records, Social Security Administration disability records and lay statements are in the file.  

The Veteran underwent VA examinations in March 2010 and January 2014 to determine the etiology of any acquired psychiatric disorder.  The Veteran was also provided an addendum opinion in April 2014.  The VA examinations and opinion are adequate, as they are predicated on a review of the claims file, an interview of the Veteran, and examination findings supported by a complete rationale for the opinions stated.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  

II. Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A Veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A.§ 1153; 38 C.F.R. § 3.306.

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

Personality disorders, on the other hand, are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2014).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127 (2014).

The Veteran contends that he developed PTSD following an incident, while stationed in Germany during active duty service, where a fellow soldier threatened and physically assaulted him.  The Veteran believed he was trying to kill him.  The Veteran reported that the assailant was arrested by the police.  See July 2009 statement and January 2010 and January 2014 VA treatment records.  

Service treatment records reflect that the Veteran had received psychiatric counseling prior to service, but no such treatment or diagnosis was noted on his September 1971 enlistment examination.  A December 1972 handwritten note lists the Veteran's history of mental health counseling from 1964 to 1969, but no diagnosis was noted.  A May 1972 service treatment record documents that the Veteran was "depressed and upset over job" and "unhappy with his work."  A December 1972 separation examination noted no mental health problems.  The examiner did note the Veteran's history of intravenous use of amphetamines and that he had quit school in eighth grade.  See December 1972 report of medical history.  

Military personnel records reflect that the Veteran had been discharged early from service.  He had three charges of being absent without leave (AWOL) and his service had been unsatisfactory with little chance for rehabilitation.  See January 1973 Request for Discharge.  

The first documented record of mental health treatment following his discharge from active duty service was in 2009.  The Veteran does not assert that he received mental health treatment prior to that.  

A May 2009 VA treatment record reflects that the Veteran has felt depressed since leaving the military.  He also reported having a 35-year history of regular cocaine and amphetamine abuse.  He last used drugs two months ago and then his depression worsened.  He has been unemployed as a truck driver for the past five months and was experiencing financial problems.  The Veteran was diagnosed with depressive disorder not otherwise specified (NOS) and addictive disorder for cocaine and methamphetamine abuse.  

In May 2009, the Veteran sought treatment for his cocaine and alcohol dependence at a Substance Use Disorder Program (SUDP).  He was diagnosed with major depression and bipolar II disorder.  See May 2009 VA treatment records.

June 2009 VA treatment records document that the Veteran had attempted suicide by overdosing on prescription medication.  He had used cocaine, became upset and depressed and then wanted to end his life.  The VA treating physician noted that the Veteran had dropped out of school after completing seventh grade and never obtained his General Education Development (GED).  He probably had attention and hyperactivity problems in school.  The Veteran did not report any combat experiences, but did report being threatened and beaten up while serving in Germany.  He did not report any active duty memories that troubled him.  He currently had a down mood and felt depressed.  He was diagnosed with depressive disorder (NOS), addictive disorder for cocaine and methamphetamine abuse, and insomnia.  

A July 2009 VA treatment record reflects that the Veteran was depressed and had anxiety and mood swings.  His sleep had improved with prescription medication.  The VA treating psychiatrist noted that the Veteran was having PTSD symptoms of recurring dreams, flashbacks and increased startle response.  The Veteran was diagnosed with PTSD, bipolar disorder, and alcohol dependence.  

In July 2009, the Veteran was provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD secondary to Personal Trauma.  To date, the Veteran has not submitted such form.  

In January 2010, VA issued a formal finding of a lack of information required to corroborate the stressor associated with a claim for service connection for PTSD.  

A January 2010 VA treatment record documents that the Veteran continued to experience flashbacks from two incidents of an in-service assault by a fellow soldier while in Germany.  The VA treating psychiatrist diagnosed the Veteran with chronic PTSD, bipolar affective disorder II, history of cocaine and alcohol dependence, history of attention deficit disorder as a child, and borderline personality disorder damage secondary to childhood issues.  See March 2010 VA treatment record.  

At a March 2010 VA examination, the Veteran reported heavy drug use prior to service, visiting psychiatrists as a child and using Ritalin.  He continued using drugs during service, but received no treatment or punishment.  He was currently sober for the past nine months, after a daily 10 to 20-year habit of cocaine and methamphetamine use.  The VA examiner noted that the Veteran had been employed as a truck driver with 30 different employers.  He lost his last job in 2006 following a failed drug test.  After reviewing the Veteran's medical records and performing a psychiatric examination, the VA examiner diagnosed the Veteran with residual substance induced mood disorder with personality disorder NOS and polysubstance dependence in partial remission.  Based on the Veteran's history of counseling, heavy illegal drug use, and dropping out of school in the eighth grade, the VA examiner found that the Veteran exhibited a pre-existing mental disorder prior to service.  The VA examiner attributed the Veteran's in-service and post-service employment problems and his long history of drug dependence to his severe personality disorder.  The Veteran's current substance induced mood disorder and polysubstance abuse was not found to be caused or aggravated by his military service.  

In an October 2010 statement, the Veteran's VA treating psychiatrist, who had been treating the Veteran since January 2010, explained that the Veteran was receiving treatment for bipolar affective disorder II, attention deficit hyperactivity disorder, stimulant abuse and cluster B personality damage with residuals from childhood issues.  

In January 2011, the Veteran was found to be disabled by the Social Security Administration (SSA) based in part for his mental health problems.  A psychiatric review noted diagnoses for bipolar disorder, PTSD and polysubstance dependence in remission.  There was no discussion of the criteria used to establish these diagnoses.  See January 2011 SSA records. 

At a January 2014 VA examination, the Veteran underwent a psychiatric evaluation.  The VA examiner noted that the Veteran had symptoms of depressed mood, chronic sleep impairment, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The Veteran was diagnosed with a severe major depressive disorder (MDD) and personality disorder NOS.  The VA examiner noted that, during testing, the Veteran highlighted, magnified and exaggerated his personality and emotional difficulties.  The VA examiner found that the Veteran's prior diagnoses for bipolar disorder had not been established by DSM-IV criteria.  His current MDD did meet DSM-IV criteria.  The VA examiner found that the Veteran's MDD manifested after service due to his long history of substance abuse, which resulted in employment and financial problems.  The Veteran's in-service adjustment and legal problems were attributed to his personality disorder, which was found to have preexisted service. 

The January 2014 VA examiner provided an April 2014 addendum VA opinion to address the various mental health diagnoses which were reflected in the Veteran's medical records.  The VA examiner noted that the Veteran's cocaine dependence had been in remission since 2011.  The VA examiner reiterated that the Veteran did not meet the DSM-IV criteria for a bipolar spectrum disorder despite the Veteran's magnified symptoms during psychological testing.  No current ADHD diagnosis was found and no such diagnosis or equivalent diagnosis was noted during service.  The VA examiner found that the Veteran's use of mood altering substances over the years may have appeared to be ADHD.  The Veteran also did not meet the DSM-IV criteria for PTSD as the record contained no evidence of a verified in-service stressor.  The VA examiner acknowledged the PTSD diagnoses made by the VA treating psychiatrist, but noted that no such diagnosis was made since 2011.  The VA examiner also noted that the SSA did not require a verified stressor for a PTSD diagnosis.  The VA examiner reaffirmed the Veteran's diagnosis of a personality disorder NOS based on the testing results completed during his January 2014 VA examination.  The VA examiner found that the Veteran's resistance to intervention corresponded with a personality disorder.  The VA examiner also noted that the Veteran's VA treating psychiatrist consistently diagnosed him with a personality disorder for the past three years.  The VA examiner explained how personality disorders functioned: when the Veteran was "busted" for his misbehavior in-service, he may have presented as depressed or sad, but then he would return to a normal baseline once that acute sadness, anxiety or mood ended.  The VA examiner did not find that the Veteran's currently diagnosed MDD manifested in service as there was no formal diagnosis and no evidence of a depressive disorder.  His MDD was found to be an inevitable consequence of the Veteran's post-military remission following years of substance abuse.  The VA examiner summarized that the Veteran did not have an acquired psychiatric disorder in service, caused by service, aggravated by service or superimposed upon a personality disorder. 

Based on a careful review of all of the evidence, the Board finds that the preponderance of the probative evidence demonstrates that the Veteran does not have a current diagnosis of PTSD, it does not show that the Veteran's currently diagnosed mental health disorders were incurred in or aggravated by his military service, and it does not show clear and unmistakable evidence of a preexisting condition that, under VA regulations, would be subject to compensation.  

The Board finds that the January 2014 VA examination report combined with the April 2014 VA opinion is the most probative evidence of record, as it was based on a review of the Veteran's claims file, a review of his medical records, including his prior VA examinations, an interview of the Veteran and examination findings supported by a complete rationale for the findings and opinions presented.  

Based on current examination findings, the April 2014 VA examiner found that the Veteran did not have a current PTSD diagnosis as the record lacked evidence of a verified stressor to establish such a diagnosis.  The Veteran reported an in-service incident of being physically assaulted, however, he did not respond to VA's specific request for information to attempt to verify his alleged stressor.  The Board acknowledges that, based on the sensitive nature of a personal assault, the Veteran's service records may not include information to corroborate the existence of such an event.  However, the Veteran was informed of the types of evidence that could be used to support the occurrence of his alleged stressor and no additional information was provided.  See Wood v. Derwinski (duty to assist is not a one-way street).  Even if the Board finds that the Veteran had been physically assaulted in-service, the April 2014 examiner made no findings of symptoms attributable to PTSD.  Therefore, the Board finds that the Veteran does not have PTSD.  

Nevertheless, the April 2014 VA examiner did diagnose the Veteran with personality disorder NOS and major depressive disorder.  His major depressive disorder was found to have manifested many years after service as a result of his substance abuse.  Although the VA examiner found evidence of the Veteran's personality disorder during service, VA regulations generally preclude compensation for such disorders, unless there is a disability that resulted from a mental disorder superimposed upon a personality disorder.  See 38 C.F.R. § 3.303(c).  The record does not reflect evidence of a superimposed mental disorder, therefore consideration of service connection for his personality disorder is not warranted.  

In addition, the record reflects that the Veteran's personality disorder may have preexisted service.  However, as previously discussed, such a disorder is not subject to service connection.  Furthermore, the Veteran's entrance examination noted no psychiatric problems upon entry into service and the record does not reflect clear and unmistakable evidence that the Veteran's diagnosed personality disorder, or any other mental health disorder, preexisted his active duty service.  

The Board has not disregarded the Veteran's lay contentions.  It is well-established that the Veteran has been diagnosed with a mental disorder during the entire period of the claim.  However, the question of causation, in this case, involves a complex medical question that the Veteran is not competent to address, as he has not shown to have the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Although the Veteran is certainly competent to testify as to his symptoms and his in-service traumatic experiences, the question as to the etiology of his mental health disorder is a matter requiring medical expertise to determine and such a question is one typically determined by persons with psychological training.  

Moreover, even if the Veteran was competent, his statements would be outweighed by the highly probative April 2014 VA opinion.  The VA examiner is a qualified Licensed Clinical Psychologist who reviewed the claims file, considered the reported history and provided rationale to support the conclusion. The examiner used his expertise in reviewing the facts of this case and determined that the medical facts did not support his claim.  Thus, on this point, the Board finds the April 2014 VA examiner's opinion to be more probative than the Veteran's lay assertion as to the cause of his diagnosed mental health disorders.  

To the extent that the Veteran may argue that his alcohol and/or drug abuse is related to his active duty service, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his or her abuse of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2014).  Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct.  38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3) (2014).  The isolated and infrequent use of drugs by itself will not be considered willful misconduct.  However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  38 C.F.R. § 3.301(c)(3) (2014).

The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service.  Pub. L. No. 101-508, § 8052, 104 Stat. 1388 , 1388- 351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his service-connected disability.  In order to qualify for service connection, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

There is no basis for a grant of service connection for alcohol abuse in this case.  The Veteran acknowledged that he heavily abused drugs prior to, during and following his period of active duty service.  Service connection cannot be granted on a direct basis for disabilities, such as alcohol abuse, that are a result of willful misconduct.  In addition, the Veteran has not argued, nor does the evidence suggest, that his alcohol or drug abuse is secondary to his service-connected tinnitus.

In sum, the preponderance of the evidence weighs against finding in favor of the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
B. W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


